Citation Nr: 9926627	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back strain with evidence of mild spondylolisthesis, mild 
traumatic arthritis and minimal disc space narrowing at L5-
S1.

2.  Entitlement to service connection for symptoms involving 
the liver, as a chronic disability resulting from an 
undiagnosed illness.

3.  Entitlement to service connection for residuals of blunt 
trauma to the right side, to include the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to October 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
by the Columbia, South Carolina RO, which, in pertinent part: 
denied service connection for symptoms involving the liver, 
as a chronic disability resulting from an undiagnosed 
illness; denied service connection for residuals of blunt 
trauma to the right side, to include the right knee; and 
granted service connection for low back strain, evaluated as 
10 percent disabling from November 1997.  In May 1999, the 
rating for low back strain was increased from 10 percent to 
20 percent, effective in November 1997, and the appeal was 
continued.


REMAND

The veteran claims that his service-connected low back 
disability is more disabling than currently evaluated.  The 
veteran further contends that the RO erred by failing to 
grant service connection for symptoms involving the liver, as 
a chronic disability resulting from an undiagnosed illness, 
and residuals of blunt trauma to the right side, to include 
the right knee.

When the veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in May 1998, he requested a hearing before 
the Board at the RO.  This hearing has not been scheduled.  
Because the Board may not proceed with an adjudication of the 
veteran's increased rating claim without affording him an 
opportunity for such a hearing, a remand is required.  See 
38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a) (1998).  
Accordingly, the case is REMANDED to the RO for the following 
action:

Arrangements should be made for the 
veteran to appear at a personal hearing 
at the RO before a traveling member of 
the Board.

After providing the appellant with an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to this Board for further appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



